

116 S356 IS: Aid to Homeowners with Crumbling Foundations Act of 2019
U.S. Senate
2019-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 356IN THE SENATE OF THE UNITED STATESFebruary 6, 2019Mr. Murphy (for himself, Mr. Blumenthal, Ms. Warren, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo establish a grant program to provide assistance to States to prevent and repair damage to
			 structures due to pyrrhotite.
	
 1.Short titleThis Act may be cited as the Aid to Homeowners with Crumbling Foundations Act of 2019.
		2.Grant program
 (a)DefinitionsIn this section— (1)the term covered State means a State that administers a crumbling foundations assistance fund;
 (2)the term crumbling foundations assistance fund means a fund established by a State the purpose of which is to receive public or private contributions to provide financial assistance to owners of residential buildings in the State to repair or replace the concrete foundations of those residential buildings that have deteriorated due to the presence of pyrrhotite;
 (3)the term residential building means any family dwelling, including any building, condominium unit, or dwelling in a planned unit development; and
 (4)the term Secretary means the Secretary of Housing and Urban Development. (b)AuthorizationNot later than 90 days after the date of enactment of this Act, the Secretary shall establish and implement a program to make grants to covered States to assist owners of residential buildings with concrete foundations that have deteriorated due to the presence of pyrrhotite.
 (c)ApplicationA covered State desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require.
 (d)Deposit of fundsA covered State receiving a grant under this section shall deposit any grant amounts into the crumbling foundations assistance fund of the State for the purpose of carrying out the activities described in subsection (e).
 (e)Use of fundsA covered State receiving a grant under this section shall— (1)develop a single, unified application for owners of residential buildings to apply for all financial assistance from the crumbling foundations assistance fund of the covered State;
 (2)provide financial assistance to approved owners of residential buildings for the repair or replacement of concrete foundations that have deteriorated due to the presence of pyrrhotite, including financial reimbursement to owners who have had such repair or replacement performed before the date of enactment of this Act;
 (3)assist approved owners of residential buildings to obtain additional financing necessary to fully fund the repair or replacement of concrete foundations that have deteriorated due to the presence of pyrrhotite;
 (4)approve contractors or other vendors for eligibility to perform foundation repairs or replacements on behalf of approved owners;
 (5)ensure that the financial assistance is used solely for costs of repairing and replacing concrete foundations that have deteriorated due to the presence of pyrrhotite; and
 (6)require the disclosure of the amount of all financial compensation received by an owner of the residential building, if any, arising out of a claim for coverage under the property coverage provisions of the homeowners policy for foundation deterioration due to the presence of pyrrhotite and ensure that the amount is considered when determining the amount of financial assistance offered to the owner.
				(f)Grant amount and duration
 (1)AmountEach grant awarded to a covered State under this section in a fiscal year shall be in an amount of not more than $20,000,000.
 (2)DurationA grant awarded under this section shall be for a period of 5 years. (g)Annual reportThe Secretary shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives an annual report on the grant program established under this section, including a summary of the use of funds by covered States receiving a grant under this section.
 (h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2020 through 2024.